Crockett, J., concurring:
It is a rule in construing a statute that, if practicable, effect shall be given to every part of it. It is not to be presumed that a statute contains meaningless phrases having no significance. Applying this rule to Section 1,597 of the Code of Civil Procedure, it is clear that if the clause which provides that the Probate Court may decree a conveyance “in all cases where such decedent, if living, might be com*473pelled to make such conveyance,” is to be construed literally, it includes all cases in which the party is entitled to a conveyance whether the contract be in writing or not. On this construction, the first clause, which provides for a conveyance, in case the decedent was bound by a “ contract in writing,” to convey, is superfluous and without significance. But both may be so construed as to give effect to each, without straining the language of either. The first clause provides for a conveyance, if the decedent was bound by a contract in writing to convey; but cases frequently arise in which, though bound by such a contract, the decedent, if living, could not be compelled to convey. There might' be many valid defenses to an action for a specific performance of the contract; and the second clause of the section was only intended, out of abundant caution, to authorize the Probate Court to try and determine such defenses to a written contract for a conveyance. But it was not intended to confer upon that Court equity powers in that large class of cases, founded on a part performance of verbal contracts for the sale and conveyance" of land. For these reasons I concur in the judgment.
Mr. Chief Justice Wallace did not express an opinion.